Opinion filed May 22, 2008











 








 




Opinion filed May 22, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00122-CV
                                                    __________
 
                              CAROL JOHNENE MORRIS, Appellant
 
                                                             V.
 
                                     JEB
HUGHES ET AL, Appellees
 

 
                                  On
Appeal from the County Court at Law No. 2
 
                                                        Midland
County, Texas
 
                                                Trial
Court Cause No. CC 14303
 

 
                                              M
E M O R A N D U M   O P I N I O N
Carol
Johnene Morris filed a pro se appeal challenging an order rescinding a prior
order that had granted an extension of time to Morris to respond to requests for
admission.  We dismiss for want of jurisdiction pursuant to Tex. R. App. P. 42.3.




After
receiving the notice of appeal, the clerk of this court wrote Morris directing
her to respond showing grounds for continuing her appeal.  Morris has responded
by filing a response in which she details some background facts and various
rulings and proceedings in the trial court.  Unless specifically authorized by
statute, appeals may be taken only from final judgments.  Tex.
A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840-41 (Tex.
2007); Lehmann v. Har‑Con Corp., 39 S.W.3d 191 (Tex. 2001). 
Morris has not established why the order she is challenging is appealable at
this time.
The
appeal is dismissed for want of jurisdiction.
 
 
PER CURIAM
 
May 22, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and
Strange, J.